DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on November 04, 2021.
Claims 1, 10 and 18 have been amended. Claims 5-8, 16-17 and 19 have been canceled. Claims 21-22 have been newly added.
Claims 1-4, 9-15, 18 and 20-22 have been examined. Claims 1-4, 9-15, 18 and 20-22 (Renumbered to claims 1-15) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of the specification is withdrawn in view of applicant’s amendments amending paragraph [0001].
The objection of the specification in regards the CROSS-REFERENCE TO RELATED APPLICATIONS is withdrawn in view of applicant’s clarification.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 10 and 18 (Renumbered to claims 1, 7 and 13) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in In claims 1, 10 and 18:
    	“query the computing device to obtain configuration information;   	analyze the configuration information to determine a set of features of the software on the computing device;  	break down the configuration information into tokens corresponding to respective keywords of the configuration information;   	assign a weight to each token of the tokens based on a position of a corresponding keyword in the configuration information, wherein tokens corresponding to keywords referring to values are assigned a null weight, tokens corresponding to keywords referring to features are assigned a first weight, and tokens corresponding to keywords referring to sub-features are assigned a second weight;   	eliminate tokens with null weight;  	combine remaining tokens based on respective weights to form the key phrases that correspond to the set of features;”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.

  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192